Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Information Disclosure Statement
The information disclosure statement submitted on December 2, 2018 has been considered by the examiner and made of record in the application file.
Reasons for Allowance
	Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Applicant’s independent claims 1, 11, and 15 each recites a particular combination of elements, which is neither taught nor suggested by the prior art.  Reddington, the other cited references, and a thorough search in the art disclose various aspects and features of applicant's claimed invention.  More specifically, Reddington teaches correlating the one or more measurable metrics associated with the business activity to the one or more strategic objectives associated with the business activity, and generating key performance indicator formulas in dependence upon the one or more measurable metrics associated with the business activity and the one or more strategic objectives associated with the business activity (fig. 3, paragraph 29). However, Reddington, the other cited references, a thorough search in the art do not disclose or suggest computing, for each bucket of the plurality of buckets, an aggregate value of the one or more AI model metrics across the log data; determining a correlation factor between the aggregate values and representative KPI values of the plurality of buckets; and outputting a model tuning recommendation for increasing a ranking of the one or more AI model metrics according to the determined correlation factor in combination with the other claim elements/features.  In addition, Reddington, the other cited references, a thorough search in the art do not disclose or suggest analyze log data including at least one key performance indicator (KPI) from a target system and associated one or more AI model metrics from the AI system; and generate a series of progressive nested partitions of the log data based on an ordering of the one or more AI model metrics; and wherein the core mechanism is configured to output a report identifying actionable recommendations to tune at least one AI model metric to increase the at least one KPI of the target system in combination with the other claim elements/features.  Moreover, one of ordinary skill in the art would not have been motivated to arrive at applicant's claimed invention unless one was using applicant's claims and specification as a roadmap, thus using impermissible hindsight.
	Accordingly, applicant’s invention is allowed for these reasons.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
	Commissioner for Patents
	P.O. Box 1450 
	Alexandria, VA 22313-1450
	
	Hand-delivered responses should be brought to 
		Customer Service Window
		Randolph Building
		401 Dulany Street
		Alexandria, VA 22314


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER M BRANDT whose telephone number is (571)270-1098.  The examiner can normally be reached on Mon - Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on 571-272-7795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.

/CHRISTOPHER M BRANDT/
Primary Examiner, Art Unit 2645
August 27, 2022